Tom Glaze, Judge, dissenting. I would grant the petitioner’s stay and request for certiorari. Apparently, I struck a nerve in writing this dissent since Judges Cooper and Cracraft have belatedly and subsequently decided to write concurrences. I need only say, in response, that both my colleagues simply avoid the primary point of my dissent — that this Court ruled in this appeal without a complete record. As a consequence, the parties’ petition, response and accompanying briefs are replete with affidavits and other hearsay attachments in order to make a record. In sum, both concurrences are based upon rank hearsay affidavits when a full record could have been had before deciding this case. I submit that this Court’s taking such precipitous action gives rise to erroneous statements like that which appears in Judge Cooper’s concurring opinion (and with which Judge Cracraft apparently agrees), i.e., "she [petitioner] is a fugitive from justice, since felony interference with custody charges are pending against her in Baxter County.” Not only is such statement not based on the record, it also serves to find the petitioner guilty of an allegation before she has had any opportunity to be heard. There is nothing in the incomplete record before us — including the deputy sheriff’s hearsay-on-hearsay affidavit upon which Judges Cooper’s and Cracraft’s conclusion is based — that shows the petitioner possessed any knowledge that a criminal charge was pending against her. To impute such knowledge to the petitioner is sheer speculation and to conclude the petitioner is a fugitive is indulging in loose, legal thinking and clearly wrong. While I disagree with other assertions set forth in the concurring opinions, I note only that such differences can easily arise between members of the Court when the Court fails to require a complete record before ruling on issues presented to it on review. This Court’s action serves only to encourage kidnapping children, not to diminish it. In essence, it encourages putative, fathers to steal children and forces the mothers — like petitioner — to go wherever the absconding putative father lights in order to regain custody of her child. In most cases, these mothers are persons who can least afford to pursue the litigation necessary to recover their children. Petitioner’s son, Seth, is now eight years old, but the respondent putative father has never taken any action to legitimate him. Nonetheless, this Court’s ruling, made without a complete record submitted by the parties, permits the respondent to take physical custody of the child and to return him to Vermont. Over three years ago, the respondent stole Seth from the petitioner when she and her son lived in Missouri. Petitioner has spent the past three years in Vermont’s courts trying to regain the custody of her son. The Vermont Supreme Court only recently declared that the State had no jurisdiction to grant the respondent custody of Seth under their U.C.C.J.A. Peloso v. Botkin, - Vt. -, 479 A.2d 156 (1984). Not discouraged, respondent filed a new action in Vermont, thus forcing petitioner to continue her attempts to regain custody of Seth in Vermont even though that State’s highest court held jurisdiction did not lie there. Obviously, the respondent is depending upon his and Seth’s three year presence in Vermont awaiting a final court decision as being sufficient contacts to give Vermont jurisdiction. In other words, respondent whisked Seth from his mother in Missouri, went to Vermont, obtained a court order granting him legal custody of Seth which was ultimately set aside by Vermont’s Supreme Court, and this Court now says she must continue a legal fight for Seth’s custody in Vermont — even though it was respondent’s misconduct that started the proceedings in that State in the first place. This Court’s ruling, I submit, is countenanced solely on the fact that the petitioner violated a Vermont court’s order — which was entered in respondent’s new action filed after the Vermont Supreme Court’s decision holding that State had no jurisdiction. Our Court ignores respondent’s earlier misconduct of stealing Seth away to Vermont and his present attempt to use the past three years to bootstrap himself into the jurisdiction of Vermont. If respondent had ever made an effort to legitimate Seth, my view of this unfortunate — almost tragic — situation might be different. I might also add that the respondent has not attempted to adopt Seth. Any legal obligation respondent owes Seth is tenuous even if the Vermont court grants him legal custody. What has taken place so far has simply not been consistent with my understanding of the law. For example, it is well established that the mother’s right to custody of an illegitimate child is superior, and the father’s right, if any exists, is secondary. See Annot., 98 A.L.R.2d 417, 427, 431 (1964), and Annot., 45 A.L.R.3d 216 (1972). This rule was adopted by the courts in both Arkansas and Vermont in the early 1900s. See Waldron v. Childers, 104 Ark. 206, 148 S.W. 1030 (1912); Lipsey v. Battle, 80 Ark. 287, 97 S.W. 49 (1906); and Ex parte Byron, 83 Vt. 108, 74 A. 488 (1909). In Arkansas, a putative father has virtually no defined statutory rights regarding his minor child unless that father takes some action to legitimate his child. See Ark. Stat. Ann. §§ 56-206(a)(2) (Supp. 1983), and 34-715 to -718 (Supp. 1983). In addition, I can find no cases either in Arkansas or Vermont in which a putative father gained legal custody of a child under the Uniform Child Custody Jurisdiction Act before he established his parentage with the child. From my quick review of the countless numbers of cases from other states, I am aware of one jurisdiction where a state permitted a putative father to obtain custody of his putative child under the Uniform Custody Act. I must admit that my independent research may be somewhat lacking since limited briefs have been submitted and the Court has chosen to decide this matter on short notice. Nevertheless, I believe the State has a rational basis upon which it can treat putative fathers differently than those fathers who have separated from or divorced the mothers and who no longer live with their children. Lehr v. Robertson, 103 S.Ct. 2985 (1983). Clearly, Arkansas law provides that a putative father may request custody of his child provided he has established paternity in a court of competent jurisdiction. Ark. Stat. Ann. § 34-718 (Supp. 1983). Even if Vermont’s laws should allow respondent to proceed under its Uniform Custody Act, Arkansas, as a matter of public policy, need not defer to that court’s jurisdiction or law in light of our own.1  In sum, I believe this Court should have, at the minimum, afforded the petitioner and respondent the opportunity, after a complete and correct record was made, to fully brief and argue this cause before simply deferring to Vermont’s jurisdiction — especially since respondent through his own misconduct and surreptitious acts has caused this matter to be lodged in Vermont’s courts for over three years. I in no way condone petitioner’s act in violating Vermont’s court order by bringing Seth to Arkansas. There are legal penalties she may incur if she is found in contempt of that court’s order; but she should not be punished by taking away her son. Such punishment is administered this mother by this Court’s decision, and it is in no way ameliorated, by attempting to justify this Court’s action on hearsay affidavits when the Court could have, at the very least,' waited to decide this case when a full record was lodged. Although I strenuously disagree with the majority, I have every confidence that the Vermont courts will be guided by the paramount issue concerning the best welfare and interest of Seth. On this point, Seth was in his mother’s sole custody until respondent took him to Vermont three years ago. As noted earlier, Seth is now eight years old. It seems to me that if respondent had any genuine interest in Seth’s welfare, he would have acted before now to have made him legitimate — a requirement Arkansas’ law imposes before a putative father can request custody.   Vermont recently passed legislation effective May 14, 1984, that among other things, would permit the respondent to establish his parentage to Seth; that law provides it is the policy of Vermont that the legal rights, privileges, duties and obligations of parents be established for the benefit of all children, regardless of whether the child is born during marriage or out of wedlock. See Vt. Stat. Ann. T. 15 § 301 et seq (1984). From the record before us, respondent has not made any effort to proceed under Vermont’s new parentage law. Instead, he merely seeks custody without any effort to establish those legal rights to which Seth would be entitled under that new law.